Citation Nr: 0534506	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), emphysema, bronchitis and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran's verified active duty is from March 8, 1974, to 
April 19, 1974.  He had additional periods of reserve duty 
and National Guard Service at least from November 10, 1986 to 
April 9, 1988.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
December 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This veteran has testified on several occasions including 
before a Veterans Law Judge at a hearing at the RO in August 
2001. 

In October 2001, the case was remanded by the Board for 
specified development of the evidence.  

The case was returned to the Board after which the Board 
forwarded the case for a medical expert opinion pursuant to 
pertinent regulations including 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901.

That opinion is now of record, and will be discussed further 
below; and the case is again before the Board for final 
appellate review. 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to respiratory disabilities. 

2.  The evidence of record and medical expert opinion support 
that the veteran's COPD, emphysema, bronchitis and asthma are 
not of service origin.




CONCLUSION OF LAW

COPD, emphysema, bronchitis and asthma are not the result of 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5107 (West  2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  A notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2005) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The December 2001 letter, which was mailed 
to the veteran after the rating decision on appeal, satisfied 
these criteria.  Id.  The veteran has been given the 
specifics of the relevant regulations and reasons for denial 
of the claim in a variety of forms, through statements and 
supplemental statements (SOCs), (SSOCs), respectively, in 
correspondence, at a hearing, etc.  

The decision in Pelegrini, supra, also held in part that a 
notice as required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That did not occur in this case.  The United 
States Court of Appeals for Veterans Claims (Court) 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with  section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred. As discussed above, the veteran was 
provided with the required information and given every 
opportunity to respond thereto.  As discussed below, the VA 
attempted to obtain all relevant evidence pertinent to the 
issue on appeal, and there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, and VA and private examination reports.  The 
Board also obtained an independent medical expert (IME) 
opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. 
§ 20.901(a) (2005) (If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion...).  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue relating to COPD, emphysema, bronchitis and 
asthma at present without detriment to the due process rights 
of the veteran.  The VA has satisfied its obligation to 
notify and assist the veteran in this case as relates to 
chronic respiratory disorder.  




Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's verified active duty is from March 8, 1974, to 
April 19, 1974.  He had additional periods of reserve and 
guard duty.  

The Board, in the request for an opinion by an independent 
medical expert, noted that the veteran:

(c)ontends that his chronic obstructive 
pulmonary disease (COPD), emphysema, 
bronchitis and asthma, are the result of 
his period of military service from March 
8, 1974 to April 19, 1974.  During an 
August 2001 Board hearing, in describing 
his period of active duty, the veteran 
contends that while training to go to 
Southeast Asia he was exposed to chemical 
gas chambers, snow and cold weather 
resulting in upper respiratory problems 
and a fever.  In October 2001, the Board 
remanded the case to the regional office 
for a medical opinion to determine the 
etiology of the respiratory disorders.  
Following a review of the claims file, a 
VA medical opinion was obtained in 
December 2002; following a second review 
of the file, the same examiner revised 
this medical opinion in March 2003.  In 
light of these conflicting reports, the 
Board believes that a specialist opinion 
is required.

The Board further asked that a pulmonologist review the 
record, including the veteran's service medical records, 
post-service medical records, and the VA medical of opinions 
of December 2002 and March 2003, and provide an explicit 
response to the following question:

Is it as likely as not that any current 
respiratory disability found is casually 
related to the veteran's military service 
from March 8, 1974 to April 19, 1974?
 
The independent medical expert opinion was received, dated in 
September 2005.  After reviewing the entire file, the expert 
observed, in pertinent part, as follows:

1.  Reports of history and physical 
examinations performed on 03.07.1974 show 
that the patient did not have history of 
chronic or frequent colds, shortness of 
breath, chronic cough or asthma, and the 
examination of the lungs and chest was 
normal.

2.  Review of medical records during his 
tour of duty as a trainee at Fort Jackson 
from 03.08.1974 to 04.19.1974 show that 
he was seen in the clinic on 04.04.1974 
for back and chest pain with low grade 
temperature.  He was diagnosed to have 
upper respiratory tract infection.  He 
was discharged from the clinic on 
04.06.1974.  He was seen again on 
04.08.1974 and at that time there is no 
mention of respiratory complaints.  There 
is a claim by the patient that he was 
admitted to the hospital for two weeks 
with pneumonia, however there are no 
medical records to corroborate the claim.

3.  Review of reports of history and 
physical examination performed on 
09.30.86 for National Guard Service from 
11.10.1986 to 04.09.1988 show that the 
patient did not have history of chronic 
or frequent colds, shortness of breath, 
chronic cough or asthma, and the 
examination of the lungs and chest was 
normal.

4.  Patient was seen at McWethy Troop 
Medical Clinic, Fort Sam Houston, Texas 
on 03.16.87 with complaints of three days 
history of sore throat, runny nose, head 
and chest congestion, stuffed ears, and 
productive cough.  He was diagnosed to 
have upper respiratory tract infection 
and was treated symptomatically.  There 
are no follow up visits.

5.  He was seen by (JTF, M.D.), on 
11.15.1989 for acute hepatitis B.  In 
that consultation, it is mentioned that 
the patient smoked one pack of cigarettes 
per day.  Review of systems was negative 
for productive cough or shortness of 
breath.  He however heard diffuse soft 
expiratory wheezes on lung examination.

6.  He was seen at Texoma Medical Center 
in November 1993 by (ZP, M.D.) for 
surgery on his left ankle.  His lung 
examination was stated to be clear.  A 
chest x-ray done on 11.17.1993 was stated 
to be normal.

7.  On 04.05.1994 he was evaluated by AV, 
M.D., for motor vehicle accident and 
lower back pain at Texoma Medical Center.  
Review of system was negative for any 
lung problems although there is history 
of smoking one pack of cigarettes per 
day.  Examination of lungs was stated to 
be clear.

8.  On 03.31.1995 he was seen at one of 
the VA Medical Center AEC - most likely 
North Texas Health Care System for 
problems related to left ankle.  There is 
a notation on this form of cigarette 
smoking of one pack per day for 22 years.  
Walks one mile per day.  Chest 
examination revealed generalized 
wheezing.  He was diagnosed to have 
asthmatic bronchitis and was advised to 
stop smoking and have further evaluation 
with chest x-ray, pulmonary function 
test.  Since then he has been carrying a 
diagnosis of COPD and was being treated 
by inhalers and one of the pharmacy notes 
mentioned a prescription for Albuterol.  
He has had spirometry done at Sam Rayburn 
Memorial Veterans Center on 04.05.1995, 
08.14.99 and 11.15.99 showing significant 
airflow obstruction.

9.  He was also evaluated by a private 
physician (ALW, M.D.), on 10.07.1999, for 
abnormal chest x-ray and shortness of 
breath.  Notes by (Dr. W) show that the 
patient was smoking up to two packs of 
cigarettes per day and he was working for 
a company driving a truck where he was 
exposed to asphalt, hot oils and silicon 
dust.  Examination of lungs showed 
increased resonance.  Review of chest x-
ray showed hyperinflation consistent with 
emphysema  A full set of Pulmonary 
Function Studies were done on 10.26.99 
and were interpreted to be consistent 
with emphysema.

The medical expert further stated that:

(o)n the basis of above information it is 
clear that (the veteran) has moderate 
obstruction lung disease which has been 
diagnosed after review of his clinical 
findings, chest x-ray and pulmonary 
function test to be COPD (Chronic 
Obstructive Lung Disease) and most likely 
emphysema.  I concur with the diagnosis 
of Emphysema or COPD.  Emphysema or COPD 
develop in response to chronic exposure 
to irritants such as cigarette smoking, 
other environmental pollutants such as 
wood smoke, etc., in a person predisposed 
to development of emphysema or COPD.  It 
is unlikely that a self limited episode 
of upper respiratory tract infection on 
April 4, 1974 (or a claim of being 
treated for pneumonia in April 1974) 
would lead to development of COPD.  The 
episodes of upper respiratory tract 
infection are fairly common in general 
population and often occur during winter 
months as occurred in case of the 
veteran.  The long quiescent period 
between 1974 and the development of 
significant and persistent respiratory 
symptoms in 1990's also tends one to 
conclude that there is no connection 
between the episode of URI in April 1974 
and development of COPD.  (emphasis in 
original)

Since then, the veteran has submitted a written statement 
which is similar to earlier arguments made by him in various 
forums, and including that he disagrees with the medical 
expert opinion.  Specifically, he argued that he has had 
asthma all of his life; that he had not smoked in over 20 
years; and that over the past 10 years, his asthma has 
progressed to include COPD and emphysema.  He further 
reiterated his claim that the pneumonia he had in service on 
March 7, 1974 was the start of the breathing problems that 
have put him in the hospital for the past 31 years.  

In this case, the essence of the veteran's argument is that 
regardless of whether he did or did not have a life-long 
history of asthma before service (and the comments in that 
regard are inconsistent and equivocal); and/or whether he has 
smoked cigarettes since service and/or been exposed to 
various environment respiratory stimulators; nonetheless, his 
episode(s) of upper respiratory distress in active service 
is/are the cause of his now chronic respiratory distress.  

With regard to the veteran's contention that he has had 
lifelong asthma disability, the Board observes that a veteran 
is presumed to have entered service in sound condition as to 
his or her health.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
this case, the veteran's entry examination is negative for 
any respiratory disability.  The physical examination in 
March 1974 was negative and there was no pertinent history or 
complaints noted.  Additionally, as noted above, the other 
evidence is otherwise inconsistent as to whether the veteran 
had a preexisting asthma disorder.  As such, the Board cannot 
conclude that there is clear and unmistakable evidence as 
required by regulation to demonstrate the presence of a 
preservice disability.  See 38 C.F.R. § 3.304(b) (2005) 
([E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service).  Consequently, the 
presumption of soundness on entering active service applies.  
Id.  Therefore, the Board must determine whether the claimed 
respiratory disabilities are directly related to service.   

With regard to the veteran's references to cigarette smoking, 
the Board observes that the veteran's claim pertinent to this 
appeal was received by VA in September 1999.  For claims 
filed after June 9, 1998, 38 U.S.C.A. § 1103 (West 2002) 
prohibits granting service connection for disability on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during his or her service.  

The veteran's testimony has been comprehensive and often 
credible but is not persuasive in the face of overwhelming 
evidence and expert medical opinions to the contrary.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A layperson is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge).  

In this regard, it is recognized that the veteran has 
reported a potentially missing hospitalization report for 
treatment of pneumonia in service.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991) (When a veteran's SMRs are 
unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened).  In an effort to obtain every relevant document 
to this case, the RO and the Board have developed the 
evidence and remanded the case, have obtained additional 
records, and have authorized repeated evaluations as well as 
a special medical expert opinion.

In this regard, the IME accounted for the veteran's possible 
episode of pneumonia during active duty.  However, this 
opinion reaches the same conclusion as the final opinion by 
the VA examiner in March 2003, namely that whatever the 
respiratory problems in service, they were essentially acute 
and transitory or self-limiting, and did not cause any post-
service chronic respiratory disorder, however diagnosed.  

The Board notes that a VA examiner provided conflicting nexus 
opinions in December 2002 and March 2003.  Following 
examination of the claims file as of 2003, the final opinion 
of examiner concluded no relation to service in any way.  
However, given the expertise of the IME, the Board places 
most weight on the 2005 opinion.  The IME reviewed the claims 
file, the veteran's history, and provided rationale for the 
conclusions.  Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
(the Board has the duty to assess the credibility and weight 
to be given the evidence).

While the veteran has argued to the contrary, and is 
certainly entitled to his own observations, he is not 
qualified to provide a medical opinion, and his personal 
views cannot be held to supersede the medical expert 
evaluations of record, including that which is recited above 
in total.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is not free to substitute its own judgment for 
that of a competent medical expert).  The competent and 
probative evidence does not sustain that whatever respiratory 
problems the veteran had in service resulted in chronic post-
service respiratory problems.  This is based on the evidence 
in and since service.  It also addresses the irrefutable fact 
that a great deal of time elapsed between the alleged in-
service incidents and any post-service chronic problems.  A 
doubt is not raised and the claim must be denied.




ORDER

Service connection for COPD, emphysema, bronchitis and 
asthma, is denied.


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


